377 So. 2d 53 (1979)
AETNA MAINTENANCE CORP. and State Farm Fire & Casualty Co., Appellants,
v.
Frank LA BAFF, Appellee.
No. QQ-43.
District Court of Appeal of Florida, First District.
November 29, 1979.
Frank G. Cibula, Jr., West Palm Beach, for appellants.
K.P. Jones, Fort Lauderdale, for appellee.
*54 PER CURIAM.
Employer/carrier appeals from a worker's compensation order dated October 23, 1978, awarding a fee of $23,000 to claimant's attorney. We reverse.
The order in this case recites consideration of transcripts, affidavits, and testimony, as well as Lee Engineering & Construction Company v. Fellows, 209 So. 2d 454 (Fla. 1968), and related cases. It does not, however, indicate how the various controlling factors are operative in the present case, and further fails to reveal the logic by which the fee was determined. McDonald's Drive-In v. Shrewsberry, IRC Order 2-3144 (April 22, 1977); Florida International Univ. v. Phillips, IRC Order 2-3902 (Sept. 11, 1979). The order appealed thus lacks sufficient statement of ultimate facts to show the basis of the award as required by Vargas v. Americana of Bal Harbour, 345 So. 2d 1052 (Fla. 1976), and Pierce v. Piper Aircraft Corp., 279 So. 2d 281 (Fla. 1973).
The order is accordingly reversed and the cause remanded for the entry of an order consistent with the cited controlling decisions.
LARRY G. SMITH, Acting C.J., and SHAW and WENTWORTH, JJ., concur.